DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-4, 6-13, 16, 17 are objected to because of the following informalities:
In claim 1, line 7: “(Figure 2)” should be deleted.
In claim 1, line 25: “patter” should apparently read --pattern--.
In claim 1, line 26: “sensors” should apparently read --multiple sensors--.
In claim 1, line 27: “local storage device” should apparently read --a local storage device--.
In claim 1, line 36: “Process” should read --process--.
In claim 1, line 38: “Process” should read --process--.
In claim 2, line 1: “Indian Classical Music Compositions” should read --Indian classical music compositions--.
In claim 2, lines 2-3: “(autistic spectrum disorders)” and “(Attention Deficit Hyperactivity Disorder)” can be deleted.
In claim 3, line 1: “Indian Classical Music Compositions” should read --Indian classical music compositions--.
In claim 3, line 3: “thru” should apparently read --through--.
In claim 3, lines 5-6: “calm range response” should apparently read --calm range response pattern--.
In claim 4, line 4: “ADH” should apparently read --ADHD--.
In claim 4, line 4: “thru” should apparently read --through--.
In claim 6, line 3: “and Figure 3” should be deleted.
In claim 7, line 1: “Indian Classical Music” should read --Indian classical music--.
In claim 7, line 2: “and Figure 3” should be deleted.
In claim 8: there should not be multiple sentences; the claim should be written as a single sentence.
In claim 9, line 1: “Indian Classical” should read --Indian classical--.
In claim 10, lines 3, 5, 7, 9, 10, 11, 13, 15, 16, 18, and 19: “Transfer” should apparently read --transfer--.
In claim 10, line 9: “thru” should apparently read --through--.
In claim 10, last line: the claim should end with a period instead of a semicolon.
In claim 11, lines 3 and 5: “Transfer” should apparently read --transfer--.
In claim 11, line 5: “processes” should apparently read --processed--.
In claim 12, line 3: “thru” should apparently read --through--.
In claim 13, lines 2-3: “(autistic spectrum disorders)” and “(Attention Deficit Hyperactivity Disorder)” can be deleted.
In claim 16, line 4: “thru” should apparently read --through--.
In claim 16, line 6: “thru” should apparently read --through--.
In claim 17, line 4, the period following “invention” should be deleted.
In claim 17, line 18: “till” should apparently read --until--.
Appropriate correction is required.
Claims 4, 7-10, 12, and 14-17 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  Accordingly, the claims have not been further treated on the merits.
Claim 11 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claim has not been further treated on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claims are narrative in form and replete with indefinite language.  The structure which goes to make up the device or the steps which constitute the claimed method must be clearly and positively specified.  The claims must be in one sentence form only.  Note the format of the claims in the patents cited.
Claim 1 recites that it is both a method and a system.  This is impermissible and makes the claim indefinite, as these are different statutory classes.
Claim 1 recites the limitations "the patient’s response" in line 1, “the music therapy input” in line 2 (recited again in lines 23-24), “the form” in line 7, “the playlist compositions” in lines 12-13, “the tailored waveform” in line 13, “the target mood” in lines 14-15, “the music and mindfulness therapy” in line 15, “the response achieved” in line 21, “the data” in line 25, “the storage device” in line 26, “the data corresponding to “calm range response pattern”” in lines 28-29, “the parameters” in line 30, “the various elements” in line 36, and “the daily therapy time” in line 38.  There is insufficient antecedent basis for these limitations in the claim.
Claim 1 recites the limitation “the Indian classical music composition’s note levels” in line 9.  It is not clear which of the multiple compositions previously recited is being referred to here.
Claim 1 recites the limitation “using Indian classical music compositions to develop a music therapy” in line 3, but does not describe any steps for doing such.
Claim 1 recites the limitation “can bring” in line 8; it is thus unclear if this is an active step that is part of the claimed method or is merely a possibility/capability.
Claim 1 recites the limitation “such as humming” in line 18.  The phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
	Similarly, claim 1 recites the limitations “with or without brain waveform response” in lines 18-19 and “if required” in line 30.  It is not clear if these are part of the claimed invention.
Claim 1 also recites (on multiple occasions) “response of patient captured qualitatively or by the system described in this claim.”  It is not clear if the system is required to implement the recited method steps or even which components comprise “the system” (e.g., is the playlist/music library part of the system? Are the multiple sensors or storage device part of the system?  Or is the system merely the system for capturing movement and brain response data?).
	Claim 1 is generally repetitive and unclear as to whether it is claiming a method or a device/system/apparatus (as detailed supra).  The preamble recites a method, but various subclauses recite “playlist/music library” or “a system for capturing movement.”  The claim also recites a system but then, in various subclauses, “computer implemented method” and multiple instances of “process and method.”  It is not clear if these are intending to be separate methods or to be part of the ostensibly claimed method.
	Claim 2-17 each recite various different things in their preambles, rendering the claims indefinite.  Depending upon whether claim 1 is a method claim or a system claim, each of dependent claims 2-17 must also be the same.  Thus, if claim 1 is a method claim, claim 2 should read along the lines of --The method of claim 1, wherein the optimized therapy waveform is applied to the patient for daily periods of time, which results in reduction of ASD and ADHD symptoms--.
Claim 2 recites the limitation “can be tailored” in lines 3-4; it is thus unclear if this is an active step that is part of the claimed method or is merely a possibility/capability.
Similarly, claim 2 recites the limitation “if applied” in line 5.  It is not clear if this is part of the claimed invention.
Claim 2 recites the limitation “this therapy” in line 4.  It is not clear what therapy is being referred to here.
Claim 2 recites the limitation “the patient” in line 5.  However, the claim previously refers to ASD and ADHD patients and individual patients, so it is not clear which patient of these numerous potential patients is being referred to.
Claim 3 recites the limitations “can be created” in line 1 and “if sustained… can reduce” in lines 6-7; it is thus unclear if these are active steps that are part of the claimed method or are merely possibilities/capabilities.
Claim 3 recites the limitation “this playlist” in line 4.  It is not clear what therapy is being referred to here.
Claim 3 recites the limitation “such as but not limited to” in line 7.  The phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 4 recites the limitation “can be induced” in line 3; it is thus unclear if this is an active step that is part of the claimed method or is merely a possibility/capability.
Claim 4 recites the limitations "the tailored therapy playlist" in line 4 and “the individual patient” in the last line.  There is insufficient antecedent basis for these limitations in the claim.
Claim 4 recites the limitation “such as humming” in line 8.  The phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
	Similarly, claim 4 recites the limitation “with or without brain waveform response” in lines 8-9.  It is not clear if this is part of the claimed invention.
Claim 5 recites the limitations "the weighting factors" in line 2 and “the individual patient’s condition and needs” in lines 2-3.  There is insufficient antecedent basis for these limitations in the claim.
Claim 5 recites the limitation “other data aggregating methods… can also be used” in line 3.  It is not clear if these other methods are part of the claimed invention, or whether the weighted average method is required.
Claim 6 recites the limitation “such including” in line 4 and “such as but not limited to” in line 4, line 7, line 14, and line 15, “such as” in line 13, “including but not limited to” in line 18, and “etc.” in line 20.  These phrases render the claim indefinite because it is unclear whether the limitations following/preceding the phrases are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 6 recites the limitations "the therapy response measuring sensors" in line 6, “the data recorder” in line 6, “the therapy response data” in line 8, “the raw music therapy” in line 11, “the data recorder/acquisition and data analysis system” in lines 12-13, and “the response” in line 18.  There is insufficient antecedent basis for these limitations in the claim.
Claim 6 uses quotation marks in lines 10-11.  It is not clear what is meant by these punctuation marks.
Claim 7 recites the limitations "the Indian Classical Music based therapy and mindfulness response" in lines 1-2, “the music therapy or mindfulness” in line 6, “the music therapy and mindfulness” in line 7, “the wrist” in line 10.  There is insufficient antecedent basis for these limitations in the claim.
Claim 7 recites the limitation “such as” in line 12.  The phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 7 recites a separate accelerometer, a separate microphone, a separate headset or headband, and a combination of an accelerometer and microphone.  It is not clear if all of these components must be included, or merely any combination.
Claim 8 recites the limitations "the Indian Classical Music based therapy and mindfulness inputs" in lines 1-2, “the music therapy or mindfulness input” in line 4, “the accelerometer” in line 4, “the music therapy or mindfulness input” in lines 5-6, “the microphone” in line 6, “the EEG sensor” in line 7, “[t]he data acquisition system” in line 11, “the sensor inputs” in line 12, “the movement, audio and brain response” in line 14, and “the accelerometer, microphone and EEG sensor system” in lines 15-16.  There is insufficient antecedent basis for these limitations in the claim.
Claim 8 recites the limitation “can also take the form” in line 11 and line 12.  It is not clear if this requires the system to take this form or if this is merely a possibility/capability.
Claim 9 recites the limitations "the raw Indian Classical Music based movement, audio, and brain response data" in lines 1-2, “the desktop computer” in line 3, “the music therapy response capturing data acquisition boards” in line 4, “the data acquisition rates” in line 5, “the accelerometer, microphone and EEG inputs” in lines 8-9, and “the data” in line 11.  There is insufficient antecedent basis for these limitations in the claim.
Claim 9 recites the limitation “can take the following but not limited to forms” in line 3.  It is not clear if this requires the system to take this form or if this is merely a possibility/capability.
Claim 10 recites the limitations "the music therapy response data" in line 1, “the sensors” in line 1, “the music therapy response capture data acquisition boards” in lines 2-3, “the music therapy movement, audio and brain response data” in line 4, “the data acquisition boards” in lines 4-5, “the music therapy” in line 9 (and again in line 15).  There is insufficient antecedent basis for these limitations in the claim.
Claim 10 recites the limitation “can take the following but not limited to forms” in line 3.  It is not clear if this requires the system to take this form or if this is merely a possibility/capability.
Claim 11 recites the limitations "the music therapy raw or processed data" in line 1, “the device” in line 1, "the raw captured data or processed data" in lines 3-4, “the cloud” in line 4, and “the data” in line 6.  There is insufficient antecedent basis for these limitations in the claim.
Claim 11 recites the limitation “such as” in line 2.  The phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 11 recites the limitation “can take several forms including but not restricted to” in line 3.  It is not clear if this requires the system to take this form or if this is merely a possibility/capability.
Claim 12 recites the limitations "the Indian classical music-based therapy response data" in line 2, “the data” in line 3, "the music therapy playlist" in line 3, “the data” in line 4, “the sensors” in line 4, “the data acquisition system” in line 5, “the data” in line 6, “the Indian classical music compositions playlist” in line 7, “the elements” in line 8, “the music therapy waveform” in line 8, “the playlist” in line 9, “the waveform elements” in line 9, “the daily music therapy time” in line 9, “the music therapy” in line 10, “the raw data” in line 11, “the data acquisition” in line 12, “the storage device” in line 12, “the cloud” in line 12.  There is insufficient antecedent basis for these limitations in the claim.
Claim 12 also recites the limitation “app” in line 15.  It is unclear why this is in quotations.  Suggested language would be to simply call this an application.
Claim 13 recites the limitations “the raga” in line 5, “the system” in line 5, “the target” in line 6, “the process” in line 8, “the playlist” in line 10, “the fifth aspect” in line 12, “the innovation” in line 12, “the therapy playlist” in line 15, “the selection set” in line 15, “the playlist compositions” in line 16, “the next 10 ragas” in line 16, “the starting music therapy playlist” in lines 17-18.  There is insufficient antecedent basis for these limitations in the claim.
Claim 13 refers to Figure 1 in line 2 and Figure 3 in line 6 and line 11.  The Figures are not part of the claims and should not be referred to within the claims.
Claim 14 refers to Figure 2 in line 1.  The Figures are not part of the claims and should not be referred to within the claims.
Claim 14 recites the limitations “the raga compositions” in line 2, “the playlist” in line 2, “the note levels” in line 3, “the changes” in line 7, “the same computer implemented method” in line 8, “the playlist melody composition frequencies” in line 11, “the optimum rhythm pattern frequency” in line 12, “the optimum sound level” in line 13, “the starting sound level” in line 14, “the optimized listening time” in line 15.  There is insufficient antecedent basis for these limitations in the claim.
Claim 14 recites the limitation “one of three but not limited to 3 rhythm patterns” in line 5.  It is not clear the metes and bounds of the rhythm patterns that may be used.
Claim 14 also recites the limitation “app” in line 10.  It is unclear why this is in quotations.  Suggested language would be to simply call this an application.
Claim 14 recites the limitations “can be” in line 7 and in line 15; it is thus unclear if these are active steps that are part of the claimed method or are merely possibilities/capabilities.
Claim 14 recites the limitation “such as” in line 16 and “etc.” in line 16.  The phrases render the claim indefinite because it is unclear whether the limitations following/preceding the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 15 refers to Figures 2, 3, and 4A-F.  The Figures are not part of the claims and should not be referred to within the claims.
Claim 15 recites the limitations “the various elements” in lines 1-2, “the tailored music therapy waveform” in line 2, “the seventh aspect of the innovation” in line 3, “the modified compositions” in line 7, “the system: in line 8, “the response” in line 9, “the target calm response pattern” in lines 9-10, “the calm range response pattern” in line 11, “the process” in lines 11-12, and “the elements” in line 12.  There is insufficient antecedent basis for these limitations in the claim.
Claim 15 recites the limitation “can also be carried out” in line 12; it is thus unclear if these are active steps that are part of the claimed method or are merely possibilities/capabilities.
Claim 16 refers to Figures 3 and 5.  The Figures are not part of the claims and should not be referred to within the claims.
Claim 16 recites the limitations “the daily therapy time” in line 1, “the playlist” in line 2, “the therapy waveform” in line 2, “the system” in line 4, “the fifth aspect” in line 5, “the target calm measured response” in lines 5-6, “the computer implemented method” in lines 6-7, “the listening time” in lines 7-8, “the minimum listening time” in line 8, “the process” in line 10, “the system” in line 13, “the response” in line 15, “the maximum listening time” in line 16, and “the previous increment” in line 16.  There is insufficient antecedent basis for these limitations in the claim.
Claim 17 refers to Figures 3 and 6.  The Figures are not part of the claims and should not be referred to within the claims.
Claim 17 recites the limitations “the therapy” in line 1, “the data” in line 3, “the system” in line 3, “the fifth aspect” in line 4, “the invention” in line 4, “the computer implemented method” in line 5, “the music therapy playlist” in line 7, “the data” in line 8, “the process” in lines 8-9, “the process” in lines 9-10, “the process” in line 10, “the response” in line 11, “the therapy” in line 11, “the target calm range response” in lines 11-12, “the music therapy” in line 15, “the next month” in line 15, and “the new playlist” in line 15-16.  There is insufficient antecedent basis for these limitations in the claim.
Claims 2-17 are rejected by virtue of their dependence upon at least one rejected base claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

To the extent that the claims may be system claims, claims 1-17 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 1 recites “multiple sensors attached to the patient” in line 25, which is a positive recitation of the human body.  Suggested language would be --multiple sensors configured to be attached to the patient--.  Claim 7 also recites numerous limitations that positively recite the human body and should be amended with “configured to” language in the same manner (--configured to be attached to the patient’s hands--; --configured to be held by the patient--; --configured to be strapped to arm--; --configured to be worn--; --configured to be placed in front--; --configured to be attached--; --configured to be worn on the wrist--; etc.).  Claims 2-17 are rejected by virtue of their dependence upon claim 1.

Relevant Prior Art
Due to the indefiniteness of the claims detailed supra, the mixed statutory classes, and the multiple dependencies of many of the claims, a meaningful prior art search cannot be properly conducted at this time.  The following is a list of prior art references thought to be relevant to the present invention: Karanam et al. (U.S. Pub. No. 2016/0055420 A1) teaches music playlists that may be used to calm users and/or to regulate stress/anxiety in conditions like autism, wherein health data of the user is obtained via sensors to optimize an effect of the music on the users, and wherein music features may include tempo, rhythm, loudness, etc.  Garten et al. (U.S. Pub. No. 2015/0297109 A1) teaches associating music with brain-state data consisting of a patient’s EEG responses to specific musical pieces so as to recommend a playlist of songs based upon a current emotional state and a target emotional state.  Hidalgo-Briceno (U.S. No. 3,855,998) teaches sensors attached to the user for measuring brainwaves and based upon the measured state, provides audio-visual stimulation to move the user towards a desired state, wherein the stimulation may consist of passages of Raga music.  There are also numerous websites that antedate the filing date of the present invention that discuss using Ragas for music therapy (e.g., https://pilu.in/index.html; https://www.medindia.net/patients/patientinfo/raga-therapy-for-healing-mind-and-body.htm; http://mysorevadiraj.com/portfolio/carnatic-ragas-its-benefits/).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THADDEUS B COX/Primary Examiner, Art Unit 3791